Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the communication filed on 3/25/22.
Claims 1 – 21 are pending.
Claims 1 – 5 and 14 – 21 are withdrawn from consideration.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Election/Restrictions

Applicant's election with traverse of claims 1 – 13 in the reply filed on 3/25/21 is acknowledged.  The traversal is on the alleged ground that search and examination of the restricted inventions would not impose a serious burden.  Applicant essentially alleges there to be similarities between claimed inventions, and thus, no serious burden exists.  This is not found persuasive, at least, for the reasons that the applicant’s remarks ignore the reasons for restriction (i.e. the mutually exclusive and non-obvious differences in subject matter between claimed inventions) as noted within the requirement.   Furthermore, the applicant fails to submit or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that such is the case.  

The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, regarding claim 6, the limitation of “…a protected area that stores a trap file accessible when an authentication operation with a host device is successful…” is not adequately described within the applicant’s originally disclosure.  Particularly it is noted that the applicant’s disclosure does not teach accessing the trap file when authentication is successful.  Rather, the applicant clearly teaches that the “trap file” is accessed before any authentication operation occurs (e.g. Specification, par. 126; fig. 7 – “Trap File Access” vs. s320, fig. 8 – “Trap File Access” vs. s320).  Furthermore, rather than providing access to a trap file when authentication is successful, the applicant’s disclosure teaches that “recovery data” or “boot data” is made accessible after successful authentication (e.g. Specification, fig. 7; fig. 8). 

Specifically regarding claim 8, the limitation “…wherein the protected area is accessible through the authenticator…” is not adequately described within the applicant’s originally disclosure.  Particularly, the applicant’s disclosure does not clearly illustrate how access to the protected area is made “through the authenticator”.  Rather, the applicant’s disclosure teaches that the storage unit provides access the access to the protected area, and that this occurs when “user authentication is completed through the authenticator” (e.g. Specification, par. 127).  Thus, it is user authentication, not any specific form of “access”, that occurs through the authenticator.  

Depending claims are rejected by virtue of dependency.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, the limitation of “…a protected area that stores a trap file accessible when an authentication operation with a host device is successful…”  renders the scope of the claims indefinite.  Specifically, this recitation is unclear, because although it is to be interpreted in light of applicant’s disclosure, it appears to contradict the actual teachings of the applicant’s disclosure.  
Specifically, rather than teaching accessing the trap file when authentication is successful, the applicant clearly teaches that the “trap file” is accessed before any authentication operation occurs (e.g. Specification, par. 126; fig. 7 – “Trap File Access” vs. s320, fig. 8 – “Trap File Access” vs. s320).  Furthermore, rather than providing access to a trap file when authentication is successful, the applicant’s disclosure teaches that “recovery data” or “boot data” is made accessible after successful authentication (e.g. Specification, fig. 7; fig. 8). 
Furthermore, the examiner notes that it would be unclear to one of ordinary skill in the art as to why the trap file itself, i.e. an apparently arbitrarily generated file for detecting malware (e.g. Specification, par. 80, 126), would be a file desired to access after successful authentication, rather than that of the “boot data” or “recovery data” as disclosed within applicant’s specification.  
Thus, the scope of the claims are rendered indeterminate.

	Regarding claims 6 and 7, the recitation of “..an anti-malware unit configured to detect malware by analyzing a pattern of data…or determining whether the input /output request attempts…” (e.g. claim 6) renders the scope of the claims indefinite.  Specifically, the specific and exact nature of the claimed “configuration” of the anti-malware unit is unclear because the applicant’s disclosure explicitly and clearly teaches that this claimed functionality is actually realized by the configuration of an “attack detector” comprising a “trap file determiner” and “pattern analyzer” (e.g. Specification, fig. 3:217, 217-2, 217-1).   Furthermore, the examiner notes that the applicant attempts to recite this particular configuration within dependent claim 7.  Thus, as the applicant fails to disclose two separate and distinct configurations for performing the exact same functions, and one of ordinary skill in the art would fail to clearly understand the exact and specific distinction between the configuration of claim 6 and the configuration of claim 7.

	Regarding claim 7, the recitation “…an authenticator configured to perform the authentication operation when the malware is detected…” appears convoluted and illogical, rendering the scope of the claims indefinite.  Specifically, claim 7 refers to “the authentication operation” of claim 6, wherein successful authentication results in the accessibility of a trap file.  Thus, claim 6 implies that a trap file is accessed after authentication, whereas dependent claim 7 implies that the trap file must be accessed first before authentication.  The contradictory implications of the claim limitations renders the scope of the claims indefinite.  

Regarding claim 8, the limitation “…wherein the protected area is accessible through the authenticator…” implies that the access or data path to the memory passes through the authenticator.  However, the applicant’s disclosure that the storage unit provides access the access to the protected area, and that this occurs when “user authentication is completed through the authenticator” (e.g. Specification, par. 127).  This renders the scope of the claim ambiguous.  For the purpose of examination, the examiner presumes the claim limitations to be interpreted metaphorically, such that it is by virtue or means of authenticating using the authenticator, that the access to the memory may be achieved.  

Depending claims are rejected by virtue of dependency.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmugar et al. (i.e. Schmugar), US 2018/0018458.

Regarding claim 6, as best determined in view of the above noted deficiencies, Schmugar discloses:
A storage device comprising: a memory area having a protected area that stores a trap file (e.g. Schmugar, par. 15; fig. 1:102, 112, 114 – storage device comprising memory protected by a security engine, wherein the memory stores a “bait” (i.e. “trap”) file) accessible when an authentication operation with a host device is successful (e.g. Schmugar, fig. 3:308, 310; par. 36); 
and an anti-malware unit (e.g. Schmugar, fig. 3:114) configured to detect malware by analyzing a pattern of data corresponding to an input/output request received from the host device or determining whether the input/output request attempts to access or modulate a trap file (e.g. Schmugar, fig. 3:304, 308; par. 37).

Regarding claim 7, Schmugar discloses:
wherein the anti-malware unit comprises: an attack detector configured to detect the malware (e.g. Schmugar, fig. 1:120); an authenticator configured to perform the authentication operation when the malware is detected (e.g. Schmugar, fig. 1:122); and a protector configured to, when the authentication operation is not successful, enter a protection mode to protect the memory area or the protected area (e.g. Schmugar, par. 38; fig. 3:312).

Regarding claim 8, Schmugar discloses:
wherein the protected area is accessible through the authenticator (e.g. Schmugar, fig. 1:118; fig. 3:308, 310).

Regarding claim 9, Schmugar discloses:
wherein the memory area further comprises a read/write area and a read-only area that are recognizable without authentication of the host device, and wherein recovery data is stored in the read-only area or the protected area (e.g. Schmugar, par. 30, 48).

Regarding claim 10, Schmugar discloses:
wherein the protected area is implemented with a hiding device that is not recognized when the host device is not authenticated, and wherein the protected area functions as a secure storage device that is recognized when the host device is authenticated (e.g. Schmugar, fig. 3:310, 312; par. 30, 48).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495